Motion, insofar as it seeks leave to appeal from Appellate Division order of December 11,1984, granted; motion otherwise denied upon the ground that it is unnecessary.
Cross motion, insofar as it seeks to dismiss the appeal taken as of right from the Supreme Court judgment of August 16, 1983, granted and that appeal dismissed, without costs, upon the ground that an appeal lies only from the Appellate Division order finally determining the appeal from that judgment (CPLR 5601 [d]; see, First Westchester Natl. Bank v Olsen, 19 NY2d 342, 346-347); cross motion otherwise denied.